Doerr and Moule, JJ.
(dissenting). We respectfully dissent.
The trial court erred in declaring that plaintiff’s insurance policy on a 1968 Chevrolet was not canceled prior to a November 7, 1977 accident. The uncontroverted testimony at trial showed that Margaret Beilina had, on numerous occasions, conducted business with the Lawrence J. Fell Agency, Inc., an authorized agent for Fireman’s Fund Insurance Company, at her late husband’s instruction and on his behalf. This included: mailing and delivering certain premium checks, some of which she signed; making claims with respect to previous accidents; insuring a 1971 Datsun; and, later, canceling insurance on it and placing coverage on a 1968 Chevrolet; and picking up the insurance cards on it. Thus, even assuming that the trial court properly found that Margaret Beilina lacked actual authority to request cancellation of her late husband’s automobile insurance policy, both because she was not an “insured named in item 1 of the policy declarations” and because she was not expressly authorized by him to request cancellation, she was nevertheless cloaked by him with sufficient “apparent authority” to bind him in her insurance dealings with the Fell Agency (Crown Point Iron Co. v Aetna Ins. Co., 127 NY 608; Standard Oil Co. v Triumph Ins. Co., 64 NY 85; Lehmann v Engel, 97 AD2d 675; cf. Bank v Rebold, 69 AD2d 481; 2 Williston, Contracts [3d ed, Jaeger], § 277; 30 NY Jur, Insurance, § 740).
A principal is bound to a third person by the act of his agent in excess of the latter’s actual authority where the third person believes and has a right to believe that the agent was acting within and not exceeding his authority, and the third person would sustain loss if the act was not considered that of the principal (Wen Kroy Realty Co. v Public Nat. Bank & Trust Co., 260 NY 84). Further, we would hold that the insurance cancellation Margaret Beilina requested orally in October of 1977 was effective immediately upon receipt by Fireman’s Fund’s authorized agent, the Fell Agency (Gately-Haire Co. v Insurance Co., 221 NY 589; Matter of Country-Wide Ins. Co. v Wagoner, 57 AD2d 498, revd on other grounds 45 NY2d 581), despite that the *1077cancellation clause required that written cancellation was required to terminate the policy (Matter of Country-Wide Ins. Co. v Wagoner, supra). The policy requirement that cancellation by the insured be in writing is for the benefit of the insurer and may be waived by it (M & M Jewelry Creations v Hartford Fire Ins. Co., 26 AD2d 816). (Appeal from judgment of Supreme Court, Niagara County, Ricotta, J. — declaratory judgment.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and Moule, JJ.